Citation Nr: 0510041	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  96-00 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent from March 7, 1994, to September 3, 2002, for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent on 
and after September 4, 2002, for PTSD.

REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from May 1969 to May 
1971.

This case was most recently before the Board in March 2004, 
at which time claims of: (1) entitlement to an initial 
evaluation in excess of 10 percent from March 7, 1994, to 
September 3, 2002, for post- traumatic stress disorder 
(PTSD); and (2) entitlement to an evaluation in excess of 30 
percent on and after September 4, 2002, for PTSD were denied.  
The veteran then appealed the decision of the Board to the 
U.S. Court of Appeals for Veterans Claims.

In August 2004, the General Counsel for the Department of 
Veterans Affairs (VA) and the veteran's attorney filed a 
Joint Motion asking the Court to vacate and remand the 
Board's decision.  Principally, the parties agreed to remand 
this matter to the Board for compliance with Paralyzed 
Veterans of America [PVA] v. Principi, 345 F.3d 1334 (Fed. 
Cir. 2003).  Later in August 2004, the Court issued an order 
granting the Joint Motion, vacating the Board's March 2004 
decision, and remanding the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

The August 2004 Joint Motion indicates that a remand is 
required in this case for compliance with PVA v. Principi, 
supra.  In that case, the U.S. Court of Appeals for the 
Federal Circuit held that 38 C.F.R. §§ 3.159(b)(1) and 
19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a 
notification letter sent pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), because the regulations are 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  The factual scenario in the PVA 
case involved the RO sending a VCAA notification letter that 
did not properly

advise the claimant of the one-year rule.  In other words, 
the Federal Circuit wanted to ensure that a claimant had 
sufficient time to submit evidence before an adjudication was 
made.

In this case, as the basis for the remand, it was pointed out 
in the Joint Motion that, in May 2003, the RO had issued the 
appellant and his representative a letter advising them of 
the information and evidence necessary to substantiate the 
claim and notifying them that they had 60 days from the date 
of the letter to submit such evidence.  On October 22, 2003, 
the RO issued another letter to the appellant, advising him 
of the need to submit additional information and evidence to 
support his claim and advising him that he could take up to a 
year from the date of the letter, or until October 22, 2004, 
to submit additional evidence.  The file contains a 
handwritten notation dated on January 21, 2004, reads: "No 
reply rec'd.  No additional evidence."

Thereafter, the case was forwarded to the Board on January 
22, 2004, and the claims were denied in a Board decision 
issued on March 25, 2004.  However, as is noted in the Joint 
Motion, additional evidence had been submitted to the RO on 
March 24, 2004, which was not considered by the Board in the 
March 2004 decision.  

The Joint Remand indicates that this case falls squarely 
within the situation addressed by the Federal Circuit in the 
PVA case, inasmuch as the evidence which was submitted by the 
appellant in March 2004, but was not considered by the Board 
in its March 2004 decision, was submitted within the one-year 
period which began to run at the time of the May 23, 2003, 
letter to the appellant from the RO.  The Joint Motion 
stipulated that a remand is required for consideration of the 
new evidence and readjudication by the agency of original 
jurisdiction (AOJ).  

However, the Board would like to point out that the recently 
passed Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651 (December 16, 2003), permits VA to 
adjudicate a claim within a year of receipt.  This 
legislation


reinstated VA's authority to make decisions on all claims 
without waiting for expiration of the one-year VCAA notice 
period, provided that appropriate development under currently 
existing law has been accomplished.  This legislation was 
made retroactively effective from the date of passage of the 
VCAA, November 9, 2000, and is therefore applicable to the 
present case.  

In February 2005, the Board issued correspondence to the 
veteran's representative advising him of the options 
available pursuant to the Joint Motion and the Court order.  
The representative was advised that: (1) he could request 
that the appeal be remanded by the Board to the RO for 
initial review of the newly submitted evidence; or (2) he 
could waive, on the appellant's behalf, the right to have the 
appeal remanded to the RO for review of the newly submitted 
evidence, and request that the Board proceed with the 
adjudication of the appeal.  On March 10, 2005, the veteran's 
attorney submitted correspondence for the record indicating 
that the veteran has nothing further to submit in this case, 
requesting a waiver of all new evidence previously submitted 
to the Board, and asking that the case not be remanded to the 
RO.  

Subsequently, by letter of March 30, 2005, the veteran's 
attorney submitted two copies of the Board's 90-Day Letter 
Response Form, both dated March 29, 2005.  One indicates that 
the appellant has nothing further to submit and requests that 
the Board proceed immediately with readjudication of the 
appellant's appeal.  The other indicates that the first 
should be disregarded, that new argument and/or evidence is 
being submitted, that initial review by the AOJ is waived by 
the appellant, and that the Board may proceed immediately 
with readjudication of the appellant's appeal.  The letter 
itself indicates that the new evidence in question was 
attached to the Joint Motion as exhibits.

Unfortunately, nonetheless, a remand is required in this 
case, as the claims folder does not contain the additional 
evidence referred to in the Joint Motion and the appellant's 
attorney's recent letter.  Although the copy of the Joint 
Motion has been provided for the claims file, none of the 
exhibits to which reference is made therein is attached to 
the copy provided to the Board.  Under the decision of the 
Court of Appeals for the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1337 
(Fed. Cir. 2003), it is generally inappropriate for the 
Board, as an appellate body, to develop evidence without 
remanding to the RO to carry out that function.  

In light of the absence in the record on appeal of the 
evidence referred to by the appellant's attorney, the Board 
must remand this case for the following action:

1.  The RO should obtain and associate 
with the claims file any and all evidence 
submitted by either the veteran or his 
representative since May 2003.  
Specifically, the record reflects that 
the RO received additional evidence in 
this case on March 24, 2004; however, 
this evidence is not currently on file, 
and should be located and associated with 
the claims folder.  

2.  After completion of the above, the RO 
should review the record, including the 
additional evidence and argument received 
since May 2003, specifically that 
evidence received in March 2004, and 
readjudicate the claims on appeal.  If 
the benefits sought are not granted, the 
RO should furnish the appellant and his 
attorney with an appropriate supplemental 
statement of the case and afford them an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



